DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “the mover install” recited in line 7 of the claim should recite “the mover installs”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “a removal tank installer of installing” recited in line 2 of the claim should recite “a removal tank installer for installing”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “shaped object is formed in the shaping table” recited in lines 9-10 of the claim should recite “shaped object is formed .  Appropriate correction is required.
Claim 8 is objected to because the claim recites "the holes" recited in line 6 of the claim is objected to and should read "the plurality of holes" as introduced in line 9 of claim 7. One of ordinary skill in the art would reasonably deduce "the holes” was intended to reference "the plurality of holes" and therefore does not result in ambiguous claim language; however, the Examiner recommends using consistent language throughout. Appropriate correction is required. 

Claim Interpretation
Claims 1-12 are directed towards an apparatus (i.e., shaping apparatus). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 11: the recitation “support layer is softened by water vapor” in line 2 is unclear as the term “softened” is a relative term which renders the claim indefinite. The term “softened” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to what extent the support layer needs to be “softened” in order to meet the claim. For the purposes of art rejections, any prior art which teaches a support layer/material being removed by water vapor is being interpreted to be equivalent to the claimed “support layer is softened by water vapor”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOCKER (US 2017/0259507).
As to claim 1: HOCKER discloses systems, devices, and methods for use in additive manufacturing (AM) ([0018]), where HOCKER defines additive manufacturing to be a three-dimensional (3D) printing production technology for using an automated system to make a solid object based on a digital model ([0002]); thus, HOCKER reads on the claimed shaping apparatus that shapes a shaped object that is three-dimensional. 
HOCKER further discloses the AM system including a build area and a movable extrusion head assembly (i.e., material head that ejects) ([0026]), where the extrusion head assembly can be configured to be coupled to one or more nozzle cartridges ([0027]). HOCKER discloses a support material (i.e., support material) being routed to a first nozzle cartridge and a model or part material (i.e., shaping material) being routed from a model material source ([0031]; [0032]; [0034]; FIG. 1 – extrusion head 
Additionally, HOCKER discloses using a conveyable build sheet 185 to deposit the support or model material on in order to create a part ([0033]) and the part being conveyed downstream using the conveyable build sheet to another portion of the AM system where the part can receive other processing ([0034]; [0076]). HOCKER discloses a conveyor system (i.e., mover) that includes a belt portion that can be submerged in an agent tank (i.e., removal tank) ([0077]; FIG. 7A – conveyor system 701, agent tank 730), and the agent including a solvent selected to dissolve or remove the support material from the model material of the part ([0076]). Hence, HOCKER reads on the claimed mover that moves the shaped object together with the support layer toward a removal tank, which is a container for accommodating the shaped object at a time of removing the support layers.   
As to claim 2: HOCKER remains as applied above. HOCKER discloses the conveyor system/conveyor build sheet moving a part formed downstream to another portion of the AM system to receive further processing ([0034]). The conveyable build sheet 185 (i.e., shaping table) in HOCKER includes a portion upon which the part 181 can be formed (FIG. 1; [0029]) and the part 181 is built in a position which is below the extrusion head assembly 170; where the conveyor system (i.e., mover) moves the conveyor build sheet 185 with the part 181 made of the support material 182 and model material 184 in a downstream 190 direction to another portion of the AM system (i.e., moves the shaped object toward the removal tank) ([0034]; [0076]; [0077]; FIG. 1; FIG. 7A). Therefore, HOCKER reads on the claimed mover installs a shaping table for supporting the shaped object being shaped at a head facing position which is a position facing the shaping material head and the support material head, and moves the shaped object toward the removal tank while being supported by the shaping table.  

As to claim 10: HOCKER remains as applied above. HOCKER further discloses the claimed belt member (i.e., conveyable build sheet 185) in which at least one part faces the shaping material head and the support material head (i.e., extrusion head assembly 170) (FIG. 1). Additionally, HOCKER discloses the claimed shaping material head and the support material head (i.e., extrusion head assembly 170) form the shaped object (i.e., model material 184) and the support layer (i.e., support material 182) on the belt member (i.e., conveyable build sheet 185) by ejecting the material of the shaped object and the material of the support layer towards the belt member ([0033]; FIG. 1). 
HOCKER discloses the part being conveyed downstream 190, such as using the conveyable build sheet 185, to another portion of the AM system 100 where the part 181, made of support material 182 and model material 184, can receive further processing ([0034]) and therefore reads on the claimed mover moving the shaped object and the support layer together with the belt member by moving the belt member on which the shaped object and the support layer are mounted. 
Furthermore, HOCKER discloses the claimed belt member being an endless belt that circles along a path including a position facing the shaping material head and the support material head ([0039] – the travel of the conveyable build sheet 185 is such that the conveyable build sheet 185 loops back to the build area of the AM system; FIG. 1), and moves with the shaped object so that the shaped object 
As to claim 11: HOCKER remains as applied above. HOCKER further discloses systems, devices, and methods to help facilitate or expedite part composite processing by separating a model material from a support material; where a liquid or gas, such as including water (i.e., water vapor) configured to dissolve or remove (i.e., softened) a support material can be provided to process the composite part ([0023]). Hence, HOCKER reads on the claimed removal tank is a container in which at least the support layer is softened by water vapor, as water vapor is simply the gaseous phase of water and HOCKER discloses using water as a liquid or gas to remove the support material. 
As to claim 13: HOCKER discloses systems, devices, and methods for use in additive manufacturing (AM) ([0018]), where HOCKER defines additive manufacturing to be a three-dimensional (3D) printing production technology for using an automated system to make a solid object based on a digital model ([0002]); thus, HOCKER reads on the claimed shaping method that shapes a shaped object that is three-dimensional. 
HOCKER further discloses the AM system including a build area and a movable extrusion head assembly (i.e., material head that ejects) ([0026]), where the extrusion head assembly can be configured to be coupled to one or more nozzle cartridges ([0027]). HOCKER discloses a support material (i.e., support material) being routed to a first nozzle cartridge and a model or part material (i.e., shaping material) being routed from a model material source ([0031]; [0032]; [0034]; FIG. 1 – extrusion head assembly 170, first nozzle cartridge 171, support material 182, and model material 182). Consequently, HOCKER reads on the claimed shaping a shaped object using a shaping material head that ejects a material of the shaped object; and forming a support layer using a support material head that ejects a material of a support layer that supports at least one part of the shaped object being shaped. 
.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HOCKER (US 2017/0259507) in view of SWANSON et al. (US 8,459,280; herein referred to as SWANSON ‘280). HOCKER discloses the subject matter of claim 1 above under 35 USC 102. 
As to claim 3: HOCKER remains as applied above. HOCKER fails to disclose the claimed removal tank installer for installing the removal tank at a removal tank installing position set as a position to install the removal tank at a destination to move the shaped body by the mover; wherein after the removal tank installed at the removal tank installed at the removal tank installing position accommodates the shaped object, the removal tank installer moves the removal tank to a position other than the removal to a position other than the removal tank installing position, and installs another removal tank to accommodate the next shaped object at the removal tank installing position. 
However, SWANSON ‘280 teaches a support structure removal system for removing support structures from 3D parts built with additive manufacturing systems (column 2, lines 6-9). SWANSON ‘280 further teaches the support structure removal systems also including separate rinsing tank to clean 3D parts 14 after the support removal process (column 9, lines 52-55). The removal system 210 in 
As illustrated in FIG. 7 of SWANSON ‘280, the robotic arm (i.e., removal tank installer) moves a vessel 218 (i.e., removal tank) to the rinsing tank 278 (i.e., removal tank installer for installing the removal tank at a removal tank installing position set as a position to install the removal tank at a destination to move the shaped body by the mover); where once the vessel 218 containing the 3D part 14 is rinsed, the robotic arm 290 moves the vessel 218 from the rinsing tank 278 to another location to allow the retained 3D part to dry (i.e., after the removal tank installed at the removal tank installed at the removal tank installing position accommodates the shaped object, the removal tank installer moves the removal tank to a position other than the removal to a position other than the removal tank installing position, and installs another removal tank to accommodate the next shaped object at the removal tank installing position) (column 11, lines 1-26; FIGs. 6-7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the support removal system having a removing tank installer taught by SWANSON ‘280 into HOCKER. Doing so is beneficial as such a support removal system prevents inefficiencies present during a batch support removal process and allows for the continuous production of 3D parts varying in size, geometry, support material composition, and support style, as recognized by SWANSON ‘280 (column 4, lines 1-15).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over HOCKER (US 2017/0259507) in view of SWANSON et al. (US 2016/0193791). HOCKER discloses the subject matter of claim 1 above under 35 USC 102. 
As to claim 4: HOCKER remains as applied above. HOCKER discloses the claimed shaping being performed using a shaping table (i.e., conveyable build sheet 185) that supports the shaped object being shaped (FIG. 1 – conveyable build sheet 185, part 181); shaping material head and the support material head (i.e., extrusion head assembly 170) ejecting the material of the shaped object and the material of the support layer at a position facing the shaping table to form the shaped object (i.e., model material 184) and the support layer (i.e., support material 182) on the shaping table ([0033]; FIG. 1). 
Though, HOCKER fails to explicitly disclose the claimed removal tank being installed on a side opposite to the shaping material head and the support material head with respect to the shaping table; and the mover reversing the shaping table so that a side on which the shaped object is formed in the shaping table faces the removal tank to move the shaped object together with the support layer toward the removal tank. 
However, SWANSON teaches removing the support structures from 3D printed parts in a hands-free manner ([0021]), where SWANSON illustrates in FIG. 3 a process for printing and removing a 3D part and support structure with soluble build sheet (i.e., shaping table) ([0020]). SWANSON teaches a system 10 including a bucket 58 (i.e., removal tank) retained by casing 26 adjacent to door assembly 36, where the bucket 58 is a receptacle configured to receive the printed 3D part 22 and support structure 24 when removed from system 10 (i.e., the removal tank is installed on a side opposite to the shaping material head and the support material head with respect to the shaping table) ([0060]). The removal system 34 in SWANSON draws film 48 (i.e., shaping table) until the segment of film 48 retaining the printed 3D part 22 and support structure 24 passes removal assembly 34 and extends through the opening of door assembly 36 such that cut film 48, allows the printed part 22, support structure 24, and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to incorporate the removal tank installation and reversal of the shaping table taught by SWANSON into HOCKER as doing so is combining prior art elements according to known methods for the predictable result of removing support material from a 3D printed part with the added benefit of the support material removal being hands-free, as acknowledged by SWANSON ([0021]).
As to claim 5: HOCKER and SWANSON remain as applied above and therefore read on the claimed removal tank being installed at a position facing the shaping material and the support material head with the shaping table interposed there between (see FIGs. 2-3 in SWANSON – print head 18, film 48, and bucket 58), for similar motivation discussed in the rejection of claim 4. 
As to claim 6: HOCKER and SWANSON remain as applied above and therefore read on the claimed removal tank is installed on an outer side of the position facing the shaping material head and the support material head (see FIG. 7A of HOCKER); and the mover reverses the shaping table after moving the shaping table in a state of supporting the shaped object to the outer side of the position facing the shaping material head and the support material head (see the rejection of claim 4 above). 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over HOCKER (US 2017/0259507) in view of WEST et al. (US 2019/0030813). HOCKER discloses the subject matter of claim 1 above under 35 USC 102. 
As to claim 7: HOCKER remains as applied above. HOCKER further discloses the claimed belt member (i.e., conveyable build sheet 185) in which at least one part faces the shaping material head and the support material head (i.e., extrusion head assembly 170) (FIG. 1). Additionally, HOCKER discloses 
HOCKER discloses the part being conveyed downstream 190, such as using the conveyable build sheet 185, to another portion of the AM system 100 where the part 181, made of support material 182 and model material 184, can receive further processing ([0034]) and therefore reads on the claimed mover moving the shaped object and the support layer together with the belt member by moving the belt member on which the shaped object and the support layer are mounted. 
HOCKER fails to disclose the claimed belt member being a member formed with a plurality of holes through which at least the material of the support material passes. However, WEST teaches a 3D printing system used to form 3D objects [0001], where build material can be transported by a conveyor belt that is able to carry the build material to a target delivery location ([0012]). WEST further teaches the conveyor belt being a transport structure having a transport surface on which a build material can be provided for transport between different locations in a printing system, where further structures can be formed on the transport surface and these further structures defining cavities ([0012]). Additionally, WEST teaches the outer surface 104 of the belt 102 having transport structures 118 and cavities 120 (i.e., belt member formed with a plurality holes through which material can pass through) ([0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the conveyor belt having a plurality of holes taught by WEST into HOCKER as doing so is combining prior art elements according to known methods for the predictable result having material delivered to a target delivery location in a 3D printing system with the added benefit of being able to repurpose recovered material.  
As to claim 8: HOCKER and WEST remain as applied above. HOCKER discloses the claimed shaping table which is a table-shaped member that faces the shaping material head and the support material head with the belt member interposed there between (see FIG. 1 – extrusion head assembly 170 and conveyable build sheet 185; see annotated FIG. 2A below). 

    PNG
    media_image1.png
    217
    447
    media_image1.png
    Greyscale

HOCKER, modified by WEST, therefore reads on the claimed the belt member is installed so that one part overlaps the shaping table and the material of the support layer passed through the holes makes contact with the shaping table, given the discussion above and the rejection of claim 7. 
HOCKER, modified by WEST, also reads on the claimed each of the plurality of holes of the belt member being a tapered hole (i.e., teeth profile in WEST) in which a width in a direction orthogonal to a moving direction in which the mover moves the belt member gradually widens from one side to the other in the moving direction; as WEST teaches the transport structures 118 have a teeth profile ([0018]; [0019]; FIG. 1 – belt 102, transport structures 118, moving direction of belt 124), for similar motivation discussed in the rejection of claim 7. 
Furthermore, should WEST’s “teeth profile” transport structures fail to remedy each of the plurality of holes of the belt member being a tapered hole in which a width in a direction orthogonal to a moving direction in which the mover moves the belt member gradually widens from one side to the other in the moving direction, it is respectfully noted that it would have been prima facie obvious to one of ordinary skill in the art to have a tapered hold meeting the claim limitations recited above as there a finite number of shapes in which holes can be made into a surface of a belt member such that material 
As to claim 9: HOCKER and WEST remain as applied above and therefore read on the claimed tapered hole being a hole in which the width gradually widens from a back side toward a front side in the moving direction in a case in which the shaped object is moved toward the removal tank (see the rejection of claim 8 above). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over HOCKER (US 2017/0259507) in view of HUTCHINSON (US 2019/0344501). HOCKER discloses the subject matter of claim 1 above under 35 USC 102. 
As to claim 12: HOCKER remains as applied above. HOCKER fails to disclose the claimed removal tank including a drainage port on a lower side in gravity direction. However, HUTCHINSON teaches an apparatus and method for removing support removal from a part formed by 3D printing (abstract). HUTCHINSON further depicts a tank, part of the apparatus for removing support material from a part formed by 3D printing, having drains and cleanout ports ([0023]; FIG. 5). As illustrated in FIG. 5 of HUTCHINSON, there is a sediment tank drain 54 and cleanout ports 56 on the tank on a lower side in a gravity direction ([0042]; FIG. 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to incorporate the sediment drain on the tank on a lower side in a gravity direction taught by HUTCHINSON into HOCKER. Doing so is combining prior art elements according to known methods for the predictable result of removing a support material from a part form by 3D printing, with the added benefit of being able to easily and efficiently dispose of the resultant support material that is removed from the part. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: DUNN et al. (US 2011/0186081) teaches a support cleaning system that includes a drain in a gravity direction of the housing; BOOM et al. (US 2017/0156352) teaches a cleaning device of movable design where it preferable for the cleaning work to be carried out at a different location from production applicable to Applicant’s disclosure; YOO et al. (US 2014/0065194) teaches a three-dimensional printing system which is continuous and consists of an endless loop conveyor system; and POURCHER et al. (US 2018/0215097) corresponds to WO 2017/017272 cited in the 01/17/2020 IDS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743